DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 28 and 36 are objected to because of the following informalities:  
Claims 28 and 36 end in “and”.
Claims 28 and 36 recite “ack” instead of “ACK” in one instance each.
Claims 28 and 36 recite “according the type” instead of “according to the type”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 40 recite the limitation “a first MPDU MSDU”.  It is unclear what an MPDU MSDU is as although MPDU and MSDU are terms of art, in combination MPDU MSDU is not, nor is the term defined in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US10820233B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference amounts to a difference in perspective and in that the claims of the instant application merely broaden the scope of claims of US10820233B2 by omitting limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10820233B2.  The key differences have been underlined.

Instant Application
US10820233B2
25. A wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
transmit a frame including one or more MAC protocol data unit (MPDU) subframes,
wherein each of the one or more MPDU subframes includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs),
receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,

wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and


wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.


a transceiver; and
a processor,
wherein the processor is configured to:
receive an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs) from each of a first plurality of users, and



transmit a block ACK for acknowledgment (ACK) transmission to a second plurality of users included in the first plurality of users in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets, and each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by a single block ACK control field,
wherein the block ACK includes the single block ACK control field while including the starting sequence control field,
…
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.
1. …
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU…
27. The terminal of claim 26,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
1. …
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK…
28. The terminal of claim 27,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
1. …
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ACK bitmap field included in the one or more bitmap sets according to the type of the block ACK,
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and…
29. The terminal of claim 25,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
2. The terminal of claim 1, 
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
30. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
3. The terminal of claim 1, 
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
31. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is 

wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is 

wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
5. The terminal of claim 1, 
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MSDU indicated by a starting sequence control field of the block ACK.
33. A wireless communication method of a terminal comprising:
transmitting a frame including one or more a MAC protocol data unit (MPDU) subframe,
wherein the MPDU subframe includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs); and
receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,

wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and


wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.

receiving an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs) from each of a first plurality of users; and


transmitting a block ACK for acknowledgment (ACK) transmission to a second plurality of users included in the first plurality of users in response to the one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets, and each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by a single block ACK control field,

…
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the block ACK includes the single block ACK control field while including the starting sequence control field, and
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.
6. …
wherein the block ACK includes the single block ACK control field while including the starting sequence control field,
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU…
35. The terminal of claim 34,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
6. …
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK…
36. The terminal of claim 35,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and


wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ACK bitmap field included in the one or more bitmap sets according to the type of the block ACK,


wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
7. The method of claim 6, 
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
38. The terminal of claim 33,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
8. The method of claim 6, 
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
39. The terminal of claim 33,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
9. The method of claim 6, 
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
40. The terminal of claim 33,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
10. The method of claim 6, 
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MSDU indicated by a starting sequence control field of the block ACK.


Claims 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-34 of copending Application No. 17062487 (reference application). Claims 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-34 of 17062487. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of claims of 17062487 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in 17062487.  The key differences have been underlined.

Instant Application
17062487
25. A wireless communication terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
transmit a frame including one or more MAC protocol data unit (MPDU) subframes,
wherein each of the one or more MPDU subframes includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs),
receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,
related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.

a transceiver; and
a processor,
wherein the processor is configured to:
transmit an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs), and



receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,



wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,
…
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.
25. …
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU…
27. The terminal of claim 26,
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
25. …
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK…
28. The terminal of claim 27,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or 
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and

wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or 
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and…

wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
26. The terminal of claim 25,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
30. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
27. The terminal of claim 25,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
31. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
28. The terminal of claim 25,
wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.
32. The terminal of claim 25,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
29. The terminal of claim 25,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
33. A wireless communication method of a terminal comprising:
transmitting a frame including one or more a MAC protocol data unit (MPDU) subframe,
at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs); and
receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,
wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field, and

wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.

transmitting an aggregate MAC protocol data unit (A-MPDU) including one or more MAC service 


receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,
wherein the block ACK includes one or more bitmap sets and a single block ACK control field,

wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field according to a type of the block ACK indicated by the single block ACK control field,
…
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to the length of the block ACK bitmap field.

wherein the block ACK includes the single block ACK control field while including the starting sequence control field, and




wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.

wherein the block ACK includes one or more bitmap sets and a single block ACK control field…
wherein each of the one or more bitmap sets includes a starting sequence control field and a 
wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU,

wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.
30. …
wherein a length of the block ACK bitmap field is variable according to the type of the block ACK,
36. The terminal of claim 35,
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
30. 
wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK,
wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field, and
37. The terminal of claim 33,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
31. The terminal of claim 30,
wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.
38. The terminal of claim 33,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
32. The terminal of claim 30,
wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.
39. The terminal of claim 33,




wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.
34. The terminal of claim 30,
wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27, 29-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi (US 20130223345 A1) in view of Noh (US 20120314697 A1).
Regarding claim 25, Asterjadhi discloses:
([para 0044]: “The wireless device 202 may include a processor 204 which controls operation of the wireless device 202. The processor 204 may also be referred to as a central processing unit (CPU)… The instructions in the memory 206 may be executable to implement the methods described herein.”)
“transmit a frame including one or more MAC protocol data unit (MPDU) subframes,” ([para 0086]: “In some aspects, an originating STA may send a block of data in a single A-MPDU with each data MPDU having an ACK policy field set to normal ACK, which implies a block ACK request (an implicit block ACK request). In response to sending the A-MPDU, the originating STA will expect to receive a block ACK response from a recipient if at least one data frame is received by the recipient without error.”)
“wherein each of the one or more MPDU subframes includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs),
receive a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,” ([para 0059]: “The per TID info field 430, starting sequence control field 435, and block ACK bitmap 440 are repeated in the frame for each TID for which the block ACK frame 400 is used to acknowledge packets. Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” Note that in Fig. 4, the Starting Sequence Control 435 and BA Bitmap 440 are repeated, while BA Control 425 is not.)
“wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
“wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field… and wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.” ([para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.” ; [para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Asterjadhi does not explicitly disclose “according to a type of the block ACK indicated by the single block ACK control field”.
However, Noh discloses the missing features “according to a type of the block ACK indicated by the single block ACK control field” ([para 0071]: “Each of the multi-TID subfield 452 and the compressed bitmap subfield 453 may have a length of 1 bit, and the type of block ACK frame may be indicated depending on the setting of the two subfields. The type of block ACK frame may include a basic block ACK frame, a compressed block ACK frame, a multi-TID block ACK frame, and the proposed MU block ACK frame.” See table 1. Also note that Fig. 5 does not have a Per TID information field as in Asterjadhi, but rather a TID information field 456 within the BA control that accomplishes the same purpose.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Asterjadhi and Noh, to modify the block ACK control field as disclosed in Asterjadhi, to control the block ACK and starting sequence control field as disclosed by Noh. The motivation for utilizing the block ACK control field for such a purpose is that having such parameters be variable allows increased flexibility that allows for more optimized use of resources, thereby enhancing system efficiency and hence enhancing service quality. Therefore, it would have been obvious to combine Asterjadhi with Noh to obtain the invention as specified in the instant claim.
Regarding claim 26, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
Regarding claim 27, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.” ([para 0059]: “Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” ; [para 0061]: “In addition or alternatively, the block ACK bitmap field 440 may include a compressed bitmap, such as through compression of one of the techniques described herein, and therefore the length of the block ACK bitmap field 440 may be variable and/or based on the technique used.” Wherein the according to type is taught by Noh as discussed in relation to the parent claim.)
Regarding claim 29, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.” ([para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 30, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.” ([para 0072]: “In another aspect, the length of the block ACK bitmap may be reduced in length, such as 1, 2, 3, or 4 bytes, meaning fewer packets may be acknowledged by each block ACK frame.”)
Regarding claim 31, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.” ([para 0061]: “A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 32, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated by a starting sequence control field of the block ACK.” ([para 0080]: “In some aspects, the block ACK bitmap field 1406A of the null data packet block ACK frame 1400A may be used to indicate the received status of a particular number of MSDUs and/or A-MSDUs. For example, the block ACK bitmap field 1406A may be eight bits in length and may be used to indicate the received status of up to eight MSDUs and/or A-MSDUs. Each bit that is equal to a "1" in the block ACK bitmap acknowledges the successful reception of a single MSDU or A-MSDU in the order of a sequence number, with the first bit of the block ACK bitmap corresponding to the MSDU or A-MSDU with the sequence number that matches the value of the starting sequence control field 1404A.”)
Regarding claim 33, Asterjadhi discloses:
“A wireless communication method of a terminal comprising: transmitting a frame including one or more a MAC protocol data unit (MPDU) subframe,” ([para 0086]: “In some aspects, an originating STA may send a block of data in a single A-MPDU with each data MPDU having an ACK policy field set to normal ACK, which implies a block ACK request (an implicit block ACK request). In response to sending the A-MPDU, the originating STA will expect to receive a block ACK response from a recipient if at least one data frame is received by the recipient without error.”)
“wherein the MPDU subframe includes at least one of a MPDU delimiter and MPDU comprising one or more MAC service data units (MSDUs) or aggregate MSDUs (A-MSDUs); and receiving a block ACK for acknowledgment (ACK) transmission in response to one or more MSDUs or A-MSDUs,” ([para 0059]: “The per TID info field 430, starting sequence control field 435, and block ACK bitmap 440 are repeated in the frame for each TID for which the block ACK frame 400 is used to acknowledge packets. Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” Note that in Fig. 4, the Starting Sequence Control 435 and BA Bitmap 440 are repeated, while BA Control 425 is not.)
“wherein the block ACK includes one or more bitmap sets and a single block ACK control field related to a configuration of the block ACK,” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.”)
“wherein each of the one or more bitmap sets includes a starting sequence control field and a block ACK bitmap field … and wherein a number of MSDUs or A-MSDUs capable of transmitting an ACK is identified based on the starting sequence control field.” ([para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.” ; [para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Asterjadhi does not explicitly disclose “according to a type of the block ACK indicated by the single block ACK control field”.
However, Noh discloses the missing features “according to a type of the block ACK indicated by the single block ACK control field” ([para 0071]: “Each of the multi-TID subfield 452 and the compressed bitmap subfield 453 may have a length of 1 bit, and the type of block ACK frame may be indicated depending on the setting of the two subfields. The type of block ACK frame may include a basic block ACK frame, a compressed block ACK frame, a multi-TID block ACK frame, and the proposed MU block ACK frame.” See table 1. Also note that Fig. 5 does not have a Per TID information field as in Asterjadhi, but rather a TID information field 456 within the BA control that accomplishes the same purpose.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Asterjadhi and Noh, to modify the block ACK control field as disclosed in Asterjadhi, to control the block ACK and starting sequence control field as disclosed by Noh. The motivation for utilizing the block ACK control field for such a purpose is that having such parameters be variable allows increased flexibility that allows for more optimized use of resources, thereby enhancing system efficiency and hence enhancing service quality. Therefore, it would have been obvious to combine Asterjadhi with Noh to obtain the invention as specified in the instant claim.
Regarding claim 34, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the block ACK includes the single block ACK control field while including the starting sequence control field, and wherein the block ACK bitmap field included in the each of the one or more bitmap sets indicates success or failure of reception of each of the one or more MPDUs or A-MPDU.” ([para 0057]: “For example, the block ACK may include a bitmap with multiple bits, the value of each bit indicating whether or not a particular data packet in a sequence of data packets was received.” ; [para 0059]: “FIG. 4 illustrates an example of a multi-TID block ACK frame 400. As shown the frame 400 includes a frame control field 405 comprising 2 octets, a duration field 410 comprising 2 octets, a receiver address field 415 comprising 6 octets, a transmitter address field 420 comprising 6 octets, a block ACK control field 425 comprising 2 octets, a per TID info field 430 comprising 2 octets, a starting sequence control field 435 comprising 2 octets, a block ACK bitmap 440 comprising 8 octets, and a frame check sequence field 445 comprising 4 octets.”)
Regarding claim 35, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein a length of the block ACK bitmap field is variable according to the type of the block ACK.” ([para 0059]: “Further, the block ACK control field 425 comprises a block ACK policy subfield, a multi traffic identifier (TID) subfield, a compressed bitmap subfield, a reserved subfield, and a TID/NumTIDs subfield similar to block ACK frame 300.” ; [para 0061]: “In addition or alternatively, the block ACK bitmap field 440 may include a compressed bitmap, such as through compression of one of the techniques described herein, and therefore the length of the block ACK bitmap field 440 may be variable and/or based on the technique used.” Wherein the according to type is taught by Noh as discussed in relation to the parent claim.)
Regarding claim 37, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of the block ACK bitmap field is indicated by a predetermined field of the block ACK.” ([para 0061]: “In addition or alternatively, the reserved subfield of the starting sequence control field 435 can be reduced to 2 bits. A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 38, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the lengths correspond to multiples of M bytes according to the type of the block ACK indicated by the single block ACK control field.” ([para 0072]: “In another aspect, the length of the block ACK bitmap may be reduced in length, such as 1, 2, 3, or 4 bytes, meaning fewer packets may be acknowledged by each block ACK frame.”)
Regarding claim 39, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein the length of each block ACK bitmap field of the each of the one or more bitmap sets is independently determined as one of the lengths included in the set of the block ACK control field.” ([para 0061]: “A value of 00 of the reserved subfield, in such an aspect, may indicate that the length of the block ACK bitmap field 440 of the corresponding TID is 0 and other values may indicate the method of compression used for the bitmap stored in the block ACK bitmap field 440 of the corresponding TID.”)
Regarding claim 32, Asterjadhi in view of Noh discloses all the features of the parent claim.
Asterjadhi further discloses “wherein each bit of the block ACK bitmap field represents success or failure of reception of the one or more MPDUs or A-MSDUs starting from a first MPDU MSDU indicated ([para 0080]: “In some aspects, the block ACK bitmap field 1406A of the null data packet block ACK frame 1400A may be used to indicate the received status of a particular number of MSDUs and/or A-MSDUs. For example, the block ACK bitmap field 1406A may be eight bits in length and may be used to indicate the received status of up to eight MSDUs and/or A-MSDUs. Each bit that is equal to a "1" in the block ACK bitmap acknowledges the successful reception of a single MSDU or A-MSDU in the order of a sequence number, with the first bit of the block ACK bitmap corresponding to the MSDU or A-MSDU with the sequence number that matches the value of the starting sequence control field 1404A.”)

Reasons for Allowance
Claims 28 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 28, of the closest prior arts Asterjadhi in view of Noh disclose all the features of the parent claims as discussed earlier in this action. However, neither Asterjadhi nor Noh teach “wherein the block ACK control field indicates the type of the block ACK and a set of lengths of each of the block ack bitmap field included in the one or more bitmap sets according the type of the block ACK, and wherein the length of the block ACK bitmap field is determined as one of the lengths included in the set of the block ACK control field.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 28 obvious, over any of the prior art of record, alone or in combination. Claim 36 is similar to claims 28 and deemed allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412